Citation Nr: 0805477	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for small 
fiber neuropathy, polyneuropathy, and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to June 
1969; he also served with a reserve component, which service 
included a period of active duty for training from December 
1963 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that during the pendency of this appeal, the 
veteran's claim for service connection for hearing loss in 
the right ear was granted with an evaluation of 0 percent 
effective December 17, 2004.  As this decision represents a 
grant of the service connection claim with respect to the 
right ear, no further action is required in regards to 
service connection for right ear hearing loss.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is not related to 
service.

2.  By way of an October 2001 rating decision, the RO denied 
service connection for small fiber neuropathy, 
polyneuropathy, and carpal tunnel syndrome; the veteran did 
not appeal.

3.  Evidence received since the October 2001 rating decision 
partly consists of evidence that was previously submitted to 
agency decision makers; further, although some of the 
evidence is new to the record, it does not raise a reasonable 
possibility of substantiating the claim of service connection 
for small fiber neuropathy, polyneuropathy, or carpal tunnel 
syndrome. 




CONCLUSIONS OF LAW

1.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
small fiber neuropathy, polyneuropathy, or carpal tunnel 
syndrome has not been received.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2001, May 2001, and February 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate the underlying service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
left ear hearing loss claim.  VA has no duty to inform or 
assist that was unmet.

II. Left ear hearing loss

The veteran contends that during his 16 weeks of training 
before being sent to Vietnam, he was exposed to noises of the 
30 and 50-caliber machine guns, M14 rifles, artillery 
simulators, hand grenades, and grenade launchers.  He also 
noted that he went through an obstacle course where they 
fired machine guns over his head and detonated explosive 
devices around him, and noted another portion of training 
where he was exposed to construction equipment.  Further, the 
veteran stated that while in Vietnam, he was exposed to the 
noises of jet engine run ups that were deafening, and also 
was exposed to the noise of helicopters, noting that he flew 
on helicopters often because they were the primary means of 
transportation.  The veteran also described incoming mortar 
rounds, and a fight with the Vietcong that required him to 
fire his M16.  In sum, the veteran contends that these loud 
noises caused his hearing problems.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

The veteran was afforded a VA audiological examination in 
March 2005.  At this examination, the veteran reported 
difficulty hearing in groups and in noisy situations.  He 
denied any ear pathology or ear treatment, but stated that 
both of his ear canals itched.  He reported having a family 
history of hearing loss, noting that his father and brother 
had hearing loss.  Regarding the origin of his hearing loss, 
the veteran reported that he was activated for service in 
Vietnam from 1968 to 1969.  He noted that he was part of an 
ammunition ordinance staff and was exposed to noise from 
heavy equipment and gunfire.  As a civilian, the veteran 
reported that he farmed and was a machinist, and reported 
recreational noise exposure from pheasant hunting.

An August 1963 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
n/a
0
LEFT
10
5
0
n/a
-5

The March 1964 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
20
LEFT
5
10
0
5
5

An April 1966 entrance audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
60
LEFT
15
10
0
n/a
10

The April 1968 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
40
LEFT
0
0
0
0
0

The June 1969 discharge audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
n/a
80
LEFT
5
0
0
n/a
5

A March 2005 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
75
85
LEFT
20
15
30
40
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.

On examination, the examiner noted that the veteran had 
significant sensorineural hearing loss and constant tinnitus 
in both ears, and stated that pure tone thresholds for the 
test frequencies 500 through 4000 Hz indicated normal sloping 
to severe sensorineural hearing loss in the right ear and 
normal sloping to moderately severe in the left ear.  The 
examiner noted that the veteran's hearing sensitivity was 
normal at separation, and stated that his tinnitus was 
consistent with a history of noise exposure, and that it was 
at least as likely as not that the veteran's tinnitus was the 
result of military service.

Another VA opinion (without an examination) was provided in 
October 2005 because the March 2005 report failed to provide 
an opinion regarding the relationship of the veteran's 
bilateral hearing loss to service.  This supplementary 
opinion noted that although the March 2005 examination 
indicated that the veteran's hearing sensitivity was normal 
at separation, it did not appear that this was correct, 
because at separation, hearing in the right ear was 80 
decibels at 4000 Hz, while the entrance exam showed it was 55 
decibels at 4000 Hz (60 when converted to ISO units).  The 
examiner went on to note that after reviewing the veteran's 
claims file, an audiological evaluation performed upon 
entrance into active duty in 1968 revealed normal hearing 
bilaterally with the exception of a moderate loss in the 
right ear at 4000 Hz.  An evaluation performed upon 
separation from service revealed normal hearing with the 
exception of a loss at 4000 Hz in the right ear.  The 
examiner noted that it was very difficult to distinguish the 
exact number written in at 4000 Hz on the separation 
examination, explaining that it appeared that the original 
number was written in a fine point pen and then changed with 
a felt tip pen to another number making it difficult to read 
either number.  In summary, the physician opined that the 
veteran entered service with moderate loss in his right ear 
and normal hearing in his left ear, and stated that although 
he was unable to clearly read the number on the veteran's 
discharge evaluation to determine whether a change in hearing 
was noted, if the figure was indeed 80 decibels at 4000 Hz 
for the right ear, then it should be noted that the veteran's 
right ear hearing loss was aggravated by his military 
service.

Finally, an addendum to the October 2005 report, provided by 
D.C., the chief of the VA audiology and speech pathology 
department, noted that based on the information provided in 
the report, it was not likely that the veteran had ratable 
hearing loss in the left ear from service.  He also noted 
that given the suggestions of aggravation in the right, it 
was as likely as not that the veteran's right ear hearing 
loss was aggravated from noise exposure in service.

Here, as noted in the March 2005 audiological examination, 
there is evidence of a current disability--normal sloping to 
moderately severe sensorineural hearing loss in the left ear.  
However, the SMRs do not show any in-service complaints or 
treatment related to hearing loss, and the in-service 
examinations revealed no loss of acuity.  Specifically, as 
documented above, none of the audiologic evaluations 
conducted while the veteran was on active duty revealed 
impaired hearing in the left ear.   Moreover, there is an 
absence of any problem with hearing acuity until decades 
after the veteran left military service.  Lastly, the record 
does not contain medical evidence establishing a link between 
the veteran's current left ear hearing loss and his time 
spent in the military.  In fact, in the October 2005 addendum 
to the initial opinion, D.C., the chief of the VA audiology 
department, specifically opined that it was not likely that 
the veteran had hearing loss in the left ear as a result of 
his military service.  There is no evidence in the record 
that contradicts this examiner's opinion.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until the March 2005 VA audiologic examination.  
A presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has hearing loss in his left ear 
that resulted from acoustic trauma while in service.  While 
the veteran is competent as a layman to describe any symptoms 
he experiences, there is no evidence of record showing that 
he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of the hearing loss in his left ear has no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  

III. Small fiber neuropathy, polyneuropathy, and carpel 
tunnel syndrome

The veteran contends that the newly submitted evidence shows 
that his currently diagnosed peripheral neuropathy is caused 
by agent orange exposure.  He states that both Dr. S. and a 
physician assistant, B.W., both confirmed that in their 
opinion, the neuropathy is caused by agent orange exposure.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In addition to the relevant direct service connection 
regulations set out above, VA regulations also provide that 
certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001). 

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

Thus, taking into account the pertinent VA regulations, the 
veteran's claim may not be reopened unless VA has received 
evidence that was both not of record at the time of the 
October 2001 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
small fiber neuropathy, polyneuropathy, or carpal tunnel 
syndrome was incurred in or aggravated by military service.

At the time of the October 2001 denial, the evidence of 
record consisted of the veteran's service medical records 
(SMRs), a December 1999 statement from the veteran, medical 
records from D.S., M.D. of York General Hospital dated from 
June 1996 through December 1998; records from the Mayo clinic 
dated in June and July of 1999; lab results from the York 
medical clinic dated from April 1996 through November 1997; 
and progress notes from the York medical clinic dated from 
November 1974 through February 1999.

The evidence received since the October 2001 denial consists 
of Mayo clinic records dated in July and August of 1998 and 
June 1999; records from the York medical clinic dated from 
October 1995 through December 2004; records from the Mayo 
Clinic dated from July 1998 through September 1998 and July 
1999; records from York General Hospital dated from May 1996 
through August 2005; and progress notes from the Omaha VAMC 
dated from December 2004 through March 2005.

Initially, the Board notes that some of the records received 
since the last prior denial are redundant, including 
treatment reports from the York General Hospital neurology 
clinic dated June 1996 through December 1998, and records 
from the Mayo Clinic dated in June and July of 1999.  
However, many of the records received since the October 2001 
denial are new in the sense that they have not been 
previously submitted to agency decisionmakers.  Regardless, 
although the aforementioned records are new, they are not 
material because when considered alone or with previous 
evidence of record, this newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim.  

Specifically, although the newly submitted evidence contains 
diagnoses of peripheral neuropathy, predominately small fiber 
sensory and carpal tunnel syndrome, none of these records 
provides a link between small fiber neuropathy, 
polyneuropathy, or carpal tunnel syndrome and the veteran's 
period of military service.  In fact, medical records 
throughout the file from both Dr. S. and the Mayo clinic 
consistently indicate that the veteran's peripheral 
neuropathy/small fiber sensory neuropathy is of unknown 
etiology.  Further, although the veteran indicated that Dr. 
S. had connected his current neuropathy with his exposure to 
Agent Orange while stationed in Vietnam, the record contains 
an August 2005 letter from Dr. S. stating that he deferred to 
the experts at VA regarding the association between 
neuropathy and agent orange, noting that this question of 
causation was outside his medical expertise.  In summary, 
without any new evidence attributing his current disabilities 
to his time spent in the military, or medical evidence 
establishing a link between his exposure to herbicides while 
stationed in Vietnam and the development of his specific kind 
of neuropathy (which is not considered acute and subacute and 
therefore not entitled to presumptive service connection 
based on herbicide exposure), the new evidence does not raise 
a reasonable possibility of substantiating the claim.

Here, the determinative, but missing, evidence would be 
medical evidence that the neuropathy either began during or 
worsened during military service, appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset, or a medical opinion linking 
his current disabilities to herbicide exposure.  The veteran 
is not competent to provide such medical information 
regarding the nature of a disease or its progression; 
consequently, his assertions in this regard do not raise a 
reasonable possibility of substantiating his claim.  Because 
new and material evidence has not been received, the claim to 
reopen is denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for small fiber 
neuropathy, polyneuropathy, or carpal tunnel syndrome, the 
application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


